The record shows that the question excluded subject to exception was not excluded because its subject-matter was considered irrelevant, but because of the form of the inquiry. The court may have found the witness competent to testify to common practice in the matter and considered he should have been interrogated upon that point and not as to the practice of particular individuals. Saucier v. Spinning Mills, 72 N.H. 292. It may be the question was thought too indefinite as failing to distinguish between construction and operation and in not asking the practice under circumstances like those disclosed at the trial. As to construction and care when the pits were not in use the witness was permitted to exhaust his knowledge. He was not inquired of as to operation in a situation like that in the case on trial. The question the form in which it was put could be excluded upon the ground of remoteness. The record indicates it was excluded upon that ground. Consequently no question of law is raised by the exception. Challis v. Lake, 71 N.H. 90, 95; Reagan v. Railway, 72 N.H. 298; Proctor v. Company,70 N.H. 3, 4; Nutter v. Railroad, 60 N.H. 483, 485. Whether the evidence was otherwise incompetent is not considered.
Exception overruled.
All concurred. *Page 69